Citation Nr: 1640655	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-42 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right hand and/or wrist disability, to include arthritis.

2.  Entitlement to service connection for a left hand and/or wrist disability, to include arthritis.

3.  Entitlement to service connection for right leg pain. 

4.  Entitlement to service connection for left leg pain

5.  Entitlement to service connection for right knee pain. 

6.  Entitlement to service connection for left knee pain

7.  Entitlement to service connection for recurrent neck and back pain.  

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for tinnitus. 

10.  Whether new and material evidence has been received to reopen a service connection claim for migraine headaches.

11.  Entitlement to service connection for a right elbow disability.

12.  Entitlement to service connection for a left elbow disability.

13.  Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral elbow disability.



REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1989 to September 1992, to include sea service in the Southwest Asia Theater of operations.
This originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision from the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran subsequently perfected an appeal of a June 2015 rating decision that denied service connection for right and left elbow disabilities.  Both appeals have been merged into the instant appeal. 

On her December 2014 substantive appeal, the Veteran requested a personal hearing, but later withdrew such request in July 2016 correspondence.

In September 2015, the Veteran executed a new power-of-attorney (VA Form 21-22a) in favor of the above-listed Agent, thereby revoking the prior representation by Veterans of Foreign Wars of the United States.

In this decision, the Board reopens the service connection claim for migraine headaches.  The reopened headache claim, as well as the claims for service connection for bilateral hand/wrist disability, bilateral leg pain, bilateral leg pain, recurrent back pain, psychiatric disorder, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2010 unappealed rating decision, the RO denied the Veteran's original service connection claims for migraine headaches. 

2.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for migraine headaches.

3.  The Veteran's current hyperpigmentation on the elbows did not have its onset during service and is not otherwise related to any incident of active service.  The evidence does not demonstrate that the Veteran has any other disability of the elbow except for the hyperpigmentation.


CONCLUSIONS OF LAW

1. The April 2010 rating decision denying service connection for migraine headaches is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015).

2. Evidence received since the April 2010 rating decision is new and material and the claim of entitlement to service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The criteria for entitlement to service connection for bilateral elbow disability, diagnosed as hyperpigmentation on the elbows, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law, which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104 (d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the appellant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In this case, without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's migraine headache claim, the Board concludes that there is no prejudice in the Board adjudicating this portion of the claim because the Board is taking action favorable to the Veteran by reopening the headache claim; to this extent only, that appeal is allowed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's service connection claim for a bilateral elbow disability was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ. 
The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ. Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.  

VA's duty to assist includes assisting her in obtaining her service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, all necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, post-service medical evidence, and statements of the Veteran and her Agent have been associated with the claims file.  

The Veteran was afforded a VA examination of the skin in February 2016 to determine the nature of the claimed disability on her elbows, which was diagnosed as hyperpigmentation.  As will be discussed in further detail below, although she specifically filed a service connection claim for a bilateral elbow disability it appears that she filed the incorrect claim based on her argument.  In this regard, the Veteran asserts that an icepack prescribed by VA burned and blistered her elbows.  See May 2015 VA treatment notes; February 2016 VA Skin DBQ; April 2016 VA Form-9.  This lay assertion describes a claim for compensation under 38 U.S.C.A. § 1151 and not one for service connection.   The § 1151 claim will be addressed in the remand portion below.  Notably, aside from the diagnosis of hyperpigmentation on the elbows, the record does not show any other disability related to the elbow, orthopedic or otherwise.  In addition, there is no evidence of any elbow joint complaints, treatment, or diagnoses in the STRs.  Accordingly, no additional examination is warranted to decide the service connection claim for a bilateral elbow disability.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. She has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist her with this claim have been satisfied.


III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran is diagnosed with hyperpigmentation on the elbows and such disability is not considered a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply with respect to the service connection claim for elbow disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Claim for Bilateral Elbow Disability

On review of all evidence in this case, the Board finds that the criteria to establish service connection for a bilateral elbow disability are not met.  

As noted above, the Veteran's medical evidence shows a current diagnosis of hyperpigmentation located on the right and left forearms/elbows, as shown on a February 2016 VA DBQ.  No other current elbow diagnoses, orthopedic or otherwise, are shown in the record, nor does the Veteran contend so.

Significantly, there is no evidence of hyperpigmentation on the elbows in service, there is no evidence of any elbow joint complaints, treatment, or diagnoses in service , and no evidence of a competent nexus between the current hyperpigmentation on the forearms/elbows and service.  Importantly, the Veteran offers no argument that her hyperpigmentation had its onset in service or is otherwise related to it.  Instead, as indicated, her only argument related to her elbows is that she has additional disability as a result of VA medical treatment and the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral elbow disability is discussed in the remand portion of this decision.  

The preponderance of the evidence is against the claim for service connection for a bilateral elbow disability, and the appeal must be denied. 


IV.  Petition to Reopen Previously Denied Service Connection Claim

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, an April 2010 rating decision denied the Veteran's original service connection claim for migraine headaches.  The RO acknowledged the in-service diagnosis of headaches of unknown etiology, but determined that the post-service evidence did not demonstrate a current disability or treatment or a nexus between a current disability and service.   The Veteran did not appeal the April 2010 rating decision and it therefore became final.

Thereafter, in March 2013, the Veteran sought to reopen the service connection claim for migraine headaches.  The RO declined to reopen the claim and this appeal ensued.  

Notably, since the adjudication of the April 2010 rating decision, newly received medical records show multiple current diagnoses of headaches.  For example, VA progress notes dated in December 2011 indicate that the Veteran has headaches that appear to tension-related; February 2012 and December 2012 Sharp Rees-Stealy progress notes show continued complaints of headaches and treatment for same.  Current treatment notes from VA OPC in Mission Valley show an assessment of chronic migraine headaches.  This newly received evidence clearly relates to the unestablished element of a current disability and therefore raises a reasonable possibility of substantiating the claim. 

Based on the foregoing reasons, the criteria to reopen the service connection claim for migraine headaches are met and the petition to reopen is therefore granted.  As will be discussed further, additional development is necessary prior to analyzing the merits of the claim.

ORDER

Service connection for a bilateral elbow disability, to include hyperpigmentation on the elbows/forearms, is denied.

New and material has been received to reopen the service connection claim for migraine headaches; to this extent only, the appeal is allowed.


REMAND

As to the remaining claims on appeal, additional development is necessary.

The Veteran's STRs reflect in-service treatment for injury to the 3rd and 4th digits of left hand and a tender area on the 5th digit of the right hand, and her current medical evidence shows complaints and treatment for multi-site joint pain, to include in the hands and wrists, and a questionable diagnosis of fibromyalgia.  In March 2014, the Veteran underwent a VA examination and the medical examiner determined that the Veteran does not have arthritis in the hands or wrists. Significantly however, the March 2014 VA examiner did not address whether any other diagnoses are appropriate to account for the Veteran's continued reports of pain and swelling in the hands and wrists.  Moreover, if no current disability is identified, the examiner must address whether the Veteran's hand and wrist signs and symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia.  Accordingly, an additional examination of the hands and wrists must be afforded to the Veteran.  

A VA examination is also needed to determine the etiology of any current bilateral leg and knee disabilities.  The Veteran's current medical records include complaints of multi-site joint pain, to include in the legs and knees, in addition to a diagnosis of osteoarthritis in both knees, and a questionable diagnosis of fibromyalgia.  The Veteran asserts that the repetitive movement she performed while working aboard Naval Ships in the Deck Division caused her current leg and knee problems.  The Board observes that the Veteran reported, on her September 1992 separation examination report, that she had had occasional leg cramps.  While she, as a layperson, is not competent to relate her current leg and knee problems to her active service, she is competent to report having performed repetitive movements during service and that those movements caused pain.  As such, a VA examination is necessary to determine the etiology of any current bilateral leg and knee disability and/or signs and symptoms; she has not yet been afforded one.

The Veteran's current medical records also show complaints of pain in the neck and low back, a diagnosis of degenerative changes in the lumbar spine, and physical therapy treatment for neck pain.  As with the leg and knee claims, the Veteran maintains that the repetitive movements that she performed aboard ship caused her current spine problems.  In light of the Veteran's statements, in-service leg cramp complaints, and current upper and lower back complaints, a VA examination to determine the etiology of any current spine disability should be afforded to her.  Similarly, the examiner should address whether any symptoms not attributed to a disability are related to the Veteran's service in Southwest Asia.  

The Veteran also seeks service connection for an acquired psychiatric disorder.  Her primary assertion is that she has PTSD that is related to sexual assault and harassment that she endured during service.  The RO indicated, in its November 2014 SOC, that the Veteran underwent a VA mental health examination on April 9, 2014, during which a diagnosis of PTSD was rendered.  However the Board is unable to locate the actual VA examination report in the claims file; this report must therefore be uploaded to VBMS for the Board's review.  At any rate, based on the RO's recitation of the examination report, the stressors upon which the PTSD diagnosis was based is unclear.  Additionally, there is entirely no indication that the Veteran's remaining currently diagnosed psychiatric disorders, to include depression, anxiety, and panic disorder, were addressed by the medical examiner.  For these reasons, an additional VA mental health examination to determine the etiology of the Veteran's variously diagnosed psychiatric disorders is also in order.

With regard to the tinnitus claim, the RO indicated, in its November 2014 SOC, that the Veteran underwent a VA "Hearing Loss and Tinnitus" examination on April 17, 2014.  Virtual VA documents refer to the examination report in a TAB that is unfortunately not accessible to the Board.  On remand, this April 17, 2014 VA examination report must also be uploaded to VBMS for the Board's review.  At any rate, the Board observes that the RO's recitation of the examination findings is that the April 2014 examiner determined that the Veteran's tinnitus is less likely related to her active service and more likely due to her previous occupation as a UPS driver.  It is unclear however whether the examiner considered whether the currently claimed tinnitus is related to her any occupational hazards of being assigned to the Deck Division.  Review of the Veteran's STRs show that she underwent multiple audiograms while assigned to the Deck Division.  Thus, if after uploading and reviewing the examination report, the April 2014 examiner did not address whether any hazards of working on the deck could have caused the Veteran's current tinnitus, the claim should be referred to the examiner for a medical addendum for clarification.

Moreover, as decided above, the Board reopened the Veteran's service connection claim for migraine headaches.  In light of the current medical evidence of headaches and the in-service diagnosis of headaches and head trauma, a VA examination is needed.  The Veteran has not yet been afforded an examination with respect to her headache claim.

Lastly, a March 2016 rating decision denied entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral elbow disability.  As noted above, the Veteran's primary assertion regarding her elbows is that she has hyperpigmentation caused by VA medical treatment.  After the issuance of the RO's March 2016 denial of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151, the Veteran submitted a VA Form-9 in April 2016 that not only perfected the service connection claims for a bilateral elbow disability currently on appeal, but also expressed disagreement with the RO's March 2016  rating decision.  It is apparent from the Veteran's statements and subsequent submission of photographs that she clearly intends to appeal the denial of the claim pursuant to 38 U.S.C.A. § 1151 for a bilateral elbow disability.  The Board construes the April 2016 VA Form-9 as a notice of disagreement and the Board is therefore obligated to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA medical evidence.  

In doing so, upload to VBMS for the Board's review:

(a)  The entirety of the April 9, 2014, VA PTSD examination report 

(b)  The entirety of the April 17, 2014 VA Tinnitus examination report.  

2.  Invite the Veteran to provide any information regarding any outstanding private treatment records pertinent to the claims remaining on appeal, including any information regarding pertinent medical treatment while working at UPS in the late 1990's, to include an psychiatric treatment received by a female psychologist in the late 1990's.   See May 2013 VA mental health intake summary report.

Then provide her VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for any identified outstanding and relevant private treatment records.  Advise the Veteran that she may submit such records if she so chooses. 

Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3.  Then, provide the Veteran with a VA compensation examination to ascertain the current nature and etiology of any current bilateral hand and/or wrist disabilities.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.




Although a complete review of the claims file is imperative, attention is called to the following:

*A December 1990 STR reflecting evidence of tenderness above 5th metacarpal of right hand, no apparent trauma, complaints of pain when grasping objects or when shaking hands, and impression of possible mild extosis on base 5th metacarpal of the right hand, rule-out neuroma.

*A July 1992 STR reflecting the Veteran's report of a rack falling on her left hand with resultant pain in the 3rd and 4th digits; impression of bruised 3rd and 4th digits of left hand. 

*April 1995 x-rays of the left thumb showing evidence of nondisplaced terminal tuft fracture.

*The Veteran's report of having worked on the Deck Division in the Navy which required a lot of repetitive work such as painting, using pneumatic gun chipping, taking up deck, and standing watch.  See, May 2013 VA mental health intake notes.

*July 3013 VA progress notes reflecting multi-site joint pain, including in the bilateral hand and right wrist.

*July 2013 VA progress notes showing an impression of right wrist pain, status-post fall.

*A March 2014 VA examination report determining that there is no current hand or wrist arthritis, and that the left thumb injury in service was a self-limiting bruise. 

*The Veteran's post- service employment as a UPS driver and esthetician.

AFTER reviewing the Veteran's claims file and examining her, please respond to the following:

(a).  Clearly indicate all signs, symptoms and disabilities of the hand and/or wrist disability currently (since the date of the filing of the claim) shown.

(b).  For any currently diagnosed hand and/or wrist disability, provide an opinion as to whether any current bilateral hand and/or wrist disability had its onset during service or is otherwise related to it, to include the rack slamming on her left hand in July 1992 and the repetitive duties aboard ship, including painting the ship.  

(c).  If any of the Veteran's claimed hand and wrist symptoms cannot be attributed to a known diagnostic entity, provide an opinion as to whether the signs and/or symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia. 

A complete rationale should be provided for any conclusions reached.

4.  Schedule the Veteran for a VA compensation examination to ascertain the current nature and etiology of any current bilateral leg and knee disabilities.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

After reviewing the claims file and examining the Veteran, the medical examiner is asked to respond to the following:

(a).  Clearly indicate all signs, symptoms and disabilities of the right and left legs and knees currently shown.  

(b).  For each current leg and knee disability, provide an opinion as to whether it at least as likely as not had its onset during active service or is otherwise related to it.    

(c).  If any of the Veteran's claimed leg and/or knee symptoms cannot be attributed to a known diagnostic entity, provide an opinion as to whether the Veteran's signs and/or symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia. 

*Reconcile the opinions with the Veteran's complaint of occasional leg cramps shown on September 1992 separation examination report, the 1996 right knee surgery and subsequent knee complaints, and the Veteran's assertion that her current bilateral leg and knee disabilities were caused by the repetitive movements she performed aboard ship in the Navy.    

A complete rationale should be provided for any conclusions reached.

5.  Schedule the Veteran for a VA compensation examination to ascertain the current nature and etiology of any current lumbar and cervical spine disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

AFTER reviewing the claims file, the medical examiner is asked to respond to the following:

(a).  Clearly indicate all signs, symptoms and disabilities of the lumbar and cervical spine, to include degenerative changes.  

(b).  For each current lumbar and cervical spine disability, provide an opinion as to whether it at least as likely as not had its onset during active service or is otherwise related to service.  

(c).  If any of the Veteran's claimed upper and lower back symptoms cannot be attributed to a known diagnostic entity, provide an opinion as to whether the Veteran's signs and/or symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia. 

*Reconcile the opinions with the notation on the Veteran's report on recurrent back pain on the September 1992 report of medical history and examiner's notation of recurrent mechanical back pain, and any lay reports of continuing symptoms.

A complete rationale should be provided for any conclusions reached. 

6.  Afford the Veteran an opportunity to provide any 
additional information regarding her claimed in-service stressors, to include specific names, dates, and locations, with an emphasis on the stressors of having been sexually harassed during service by her superiors and placed on "crappy" jobs as punishment.  See July 2013 Mission Valley VA psychiatry notes; Veteran's July 2013 stressor statement.

7.  After the above-development has been completed and regardless of whether any of the stressors has been corroborated, provide the Veteran with an additional VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability, to include PTSD.  

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Prior to the examination, the AOJ should specify for the examiner the stressor(s) that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.

Although a complete review of the record is imperative, attention is called to the following:

*Current Sharp Rees-Stealy medical records reflecting treatment and medication for psychiatric disorder.

*May 2013 VA mental health intake summary notes reflecting the Veteran's report of having taken sleeping pills a bit more while in the Navy, relates it to stress from reported sexual harassment.  

* May 2013 VA mental health intake summary notes reflecting the Veteran's statement that she was sexually harassment by a petty officer when serving aboard her first ship and was later harassed aboard USS McKee by gay females.  She also reported having been assigned to "horrible details/duties when she refused sexual advances from her superiors.

*May 2013 VA mental health intake notes reflecting Veteran's report of getting an "early out" due to stuff going on aboard the ship, stressed and spoke to chaplain.

*May 2013 positive PTSD screen related to sexual harassment.

*August 2013 VA General Psychiatry Notes reflecting the Veteran's statement that she was placed on "crappy" jobs during service as punishment.

* A December 2013 lay statement authored by J.W reflecting that upon the Veteran's arrival in the Deck Division the deck and mess deck males made remarks about the Veteran.

*December 2013 stressor statement in which the Veteran indicated that she was sexually assaulted and harassed by both male and female service members while serving aboard the USS Acadia, and physically assaulted by J.A.

*An April 2014 VA examination report reflecting a current diagnosis of PTSD.

AFTER reviewing the claims file and interviewing the Veteran, the examiner is asked to: 

(a).  Diagnose all acquired psychiatric disabilities found to be present since the filing of the claim, to include PTSD due to Military Sexual Trauma, depression, anxiety, and panic disorder.

(b).   As determined by the April 2014 VA examiner, a PTSD diagnosis is currently demonstrated.  If this is still the case, please specify the stressor(s) that provide the basis of the diagnosis.  In doing so, determine whether the Veteran currently suffers from PTSD from alleged military sexual trauma and whether it is adequate to support a diagnosis of PTSD. Reconcile this with the VA diagnoses of military sexual trauma and PTSD.

If it is determined that a personal assault occurred in service, identify any supportive evidence of behavioral changes or other markers in the record that, in the opinion of the examiner, represent signs, events, or circumstances indicating that a personal assault likely occurred. 

(c).  Additionally, the examiner must provide an opinion as to whether any OTHER current psychiatric disability, specifically to include depression, anxiety, and panic disorder, had its clinical onset during active service or is otherwise related to it. 

A complete rationale should be provided for any conclusions reached.

8.  If the April 2014 examiner did not address the Veteran's in-service deck duties in relationship to the tinnitus claim,  please forward the Veteran's claims file to the examiner who conducted the April 2014 VA Tinnitus examination or, if s/he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum.

The need for the Veteran to be reexamined is left to the designee's discretion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After reviewing the claims file again, CLARIFY whether the claimed tinnitus had its onset during service or is otherwise related to it.  

**In doing so, specifically address any impact the Veteran's duties she performed in the Deck Division during service may have caused her current tinnitus.  See STR audiograms.

A complete rationale should be provided for any conclusions reached.

9.  Schedule the Veteran for a VA compensation examination to ascertain the current nature and etiology of the current headache disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

Although a complete review of the claims file is imperative, attention is called to the following:

*A February 1990 STR reflecting that the Veteran hit her head in the fan room, felt dizzy and reported having a headache, with assessment of status-post head trauma.

*A June 1992 STR complaint of severe headaches thought to be brought on by a particular smell and diagnosis of headaches with unknown original, with  June 4, 1992 follow-up visit diagnosing chronic headaches.

*The Veteran's statement that she sustained injuries to her head while going up and down ladder wells and through door wells.  See, May 2013 VA Mental Health Intake summary report. 

*The Veteran's medical evidence relating her headaches to muscles spasms in the neck.

*A December 2013 lay statement authored by J.W. a fellow service member, indicating that the Veteran experienced headaches in service.

AFTER reviewing the claims file and examining the Veteran, the medical examiner is asked to respond to the following:

(a).  Confirm the current presence of headaches, to include migraine and/or tension-related headaches.
 
(b).  For each headache disability currently shown, determine whether it at least as likely as not had its onset during active service or is otherwise related to service, to include in-service headache diagnoses and documented episode of head trauma.  

(c).  If any of the Veteran's claimed headache symptoms cannot be attributed to a known diagnostic entity, provide an opinion as to whether the Veteran's signs and/or symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia. 

A complete rationale should be provided for any conclusions reached.

10.  Thereafter, review the appeal and if the benefits continue to be denied, a SSOC will be issued to the Veteran and her Agent and established appellate procedures will follow.

11.  Issue a SOC with respect to the issue of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for bilateral elbow disability, and notify the Veteran and her Agent of her appellate rights, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


